UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7619



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TROY R. SAUNDERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-97-344)


Submitted:   February 6, 2003           Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy R. Saunders, Appellant Pro Se. William Neil Hammerstrom, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Troy R. Saunders appeals the district court’s order denying

his    motion    to   compel   specific   performance     and   granting   the

Government’s motion to withdraw a previously filed motion for

sentence reduction under Fed. R. Crim. P. 35(b).           We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See United States v. Saunders,

No. CR-97-344 (E.D. Va. filed Oct. 7, 2002 & entered Oct. 8, 2002).

We    dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                      2